   Case 2:19-cr-00125-CW Document 22 Filed 11/26/19 PageID.49 Page 1 of 3




Scott K. Wilson, Federal Public Defender (#7347)
Emily Stirba, Assistant Federal Public Defender (#17112)
Utah Federal Public Defender’s Office
46 West Broadway, Ste. 110
Salt Lake City, UT 84101
Phone: (801) 524-4010
Email: emily_stirba@fd.org
______________________________________________________________________________

                 IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF UTAH


  UNITED STATES OF AMERICA,
                                               Defendant’s Motion to Suppress
   Plaintiff,                                         and Request for
                                                    Evidentiary Hearing
  v.

  DESMOND JORDAN,                                   Case No. 2:19-cr-00125-CW

   Defendant.                                         Hon. Clark Waddoups




       Desmond Jordan, through undersigned counsel and pursuant to Federal Rule

of Criminal Procedure 12 and the Fourth Amendment to the United States

Constitution, respectfully moves this Court to suppress all evidence obtained during

a traffic stop on February 28, 2019. The police exceeded the scope of the initial stop

and unlawfully prolonged Mr. Jordan’s detention, and then searched his car without

a warrant or probable cause. Because the police detained Mr. Jordan and searched

his car without legal justification, the Court must suppress all fruits of this illegal

state action.
   Case 2:19-cr-00125-CW Document 22 Filed 11/26/19 PageID.50 Page 2 of 3




                                Basis for Standing

      Mr. Jordan challenges the legality of his seizure by police and the search of his

car February 28, 2019. A defendant has standing to make these challenges. The

Fourth Amendment applies “to all seizures of the person, including seizures that

involve only a brief detention short of arrest.” United States v. Brignoni-Ponce, 422

U.S. 873, 878 (1975); Davis v. Mississippi, 394 U.S. 721 (1969); Terry v. Ohio, 392

U.S. 1 (1968). The Fourth Amendment also extends to Mr. Jordan’s own car, a piece

of personal property in which Mr. Jordan had a legitimate expectation of privacy.



                   Evidence for which Suppression is Sought

      Mr. Jordan requests that the Court suppress any and all evidence obtained as

a result of the illegal seizure and search. This request includes all tangible evidence

and all related fruits, including any statements made. See Wong Sun v. United

States, 371 U.S. 471, 484-88 (1963).



                   Issues Raised as Grounds for this Motion

      The Fourth Amendment to the United States Constitution protects the “right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.” U.S. Const. amend. IV. Mr. Jordan asks the

Court to suppress evidence on two grounds.

      First, Mr. Jordan asserts that the police unjustifiably exceeded the scope of the
   Case 2:19-cr-00125-CW Document 22 Filed 11/26/19 PageID.51 Page 3 of 3




initial traffic stop and impermissibly prolonged his detention in violation of his

Fourth Amendment rights. The Court must suppress all evidence gathered after, or

tainted by, this illegality.

       Second, Mr. Jordan asserts that the police did not have probable cause to

search his car, and the canine sniff of his car was not sufficiently reliable to establish

probable cause. The warrantless search of the car violated the Mr. Jordan’s Fourth

Amendment rights and this Court must suppress all evidence resulting from it.



                                Request for Hearing

       Mr. Jordan requests an evidentiary hearing on this motion. Mr. Jordan further

asks that he be allowed to file supplemental memoranda in support of this motion

following that hearing.



                                      Conclusion

       Based on the foregoing, and after hearing testimony to be adduced from an

evidentiary hearing, this Court should suppress all evidence obtained as a result of

the violation of Mr. Jordan’s constitutional rights.


       Dated this 26th day of November, 2019.



                                         /s/ Emily Stirba
                                         EMILY STIRBA
                                         Assistant Federal Public Defender
